Citation Nr: 0830911	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-41 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Jackson, 
Mississippi, which denied the above claim.

In January 2006, the veteran had been scheduled to appear at 
a personal hearing over which a Veterans Law Judge would have 
presided while at the RO, however, he failed to appear as 
scheduled.

This matter was previously before the Board in July 2006, at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.


FINDING OF FACT

A low back disorder was not incurred in or aggravated by 
service; nor was arthritis of the low back manifested to a 
compensable degree within one year following separation from 
service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a low back disorder are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in March 2004, August 2006, and January 
2008, the veteran was notified of the evidence not of record 
that was necessary to substantiate his claim.  He was told 
what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements in the present 
appeal, the veteran was provided the requisite notice in the 
August 2006 letter.  Nevertheless, because service connection 
for a low back disorder is being denied, and no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice to the 
appellant under the holding in Dingess, supra.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's relevant service, VA and 
private medical treatment records have been obtained.  The 
veteran has been provided with a VA orthopedic examination in 
January 2008.  In sum, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled and 
no further action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for arthritis may also be established 
based on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran contends that he currently has degenerative 
changes of the lumbar spine which are manifested as a result 
of his period of active service.  

The veteran's service medical records reveal that in 
September 1969, he reported a two month history of back pain.  
Physical examination at the time revealed moderate muscular 
spasm in the cervical and thoracic areas.

A separation report of medical examination dated in February 
1971 shows upon clinical evaluation, his spine and 
musculoskeletal system were normal.  In the 
associated report of medical examination, the veteran 
indicated he had experienced back trouble.  The examiner 
elaborated that there had been a history of reported back 
trouble, but that the back trouble was self-diagnosed and 
that treatment was not required.

Subsequent to service, VA outpatient treatment records dated 
from July 1999 to March 2004 show intermittent treatment for 
symptoms associated with a low back disorder.  In July 1999, 
the veteran was found to have degenerative arthritic changes 
in the lumbar spine.

A VA examination report dated in February 2008 reveals that 
the veteran's entire claims file was reviewed by the examiner 
in conjunction with conducting the examination of the 
veteran.  The veteran described that while in service, he had 
been pushed off of a truck, injuring his back, and that he 
was treated for back pain at that time.  He added that since 
that time, he has had back problems but that he had not 
complained to any medical authority regarding this matter.  
Physical examination revealed a diagnosis of lumbar spine 
degenerative disc disease.

In reviewing the veteran's service medical records, the 
examiner noted that the September 1969 entry showed that the 
veteran had asserted back pain, but that it was said to have 
been located in the thoracic area and between the scapulae.  
When the examiner asked the veteran to elaborate, he was said 
to have been a little surprised that it was the neck that was 
mentioned in service and not his low back. When asked 
specifically when he first mentioned his low back problems to 
medical authorities, he indicated that it had been in 1993 or 
1994.

Upon review of the record, the examiner concluded that it had 
been the neck that the veteran had complained about in 
service, and not his back.  Additionally, as there was no 
other evidence of back pain in service, and that the first 
admitted mention of low back pain to medical authorities was 
in 1993, it was less likely than not that his current lumbar 
spine condition was related to service.  The examiner also 
concluded that it was less likely than not that the veteran's 
degenerative changes of the lumbar spine had manifested 
within one year following his discharge from service in March 
1971.  As noted above, his low back problems did not manifest 
until well over 20 years after his discharge from service.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board finds that the 
weight of the evidence is against the claim as there is no 
competent medical evidence of a nexus between the veteran's 
currently reported low back disorder and his period of active 
service.

The Board finds probative the veteran's separation physical 
examination report as it is highly probative as to the 
veteran's condition at the time of his release from active 
duty, and as it was generated with the specific purpose of 
ascertaining the veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  The February 1971 separation examination report 
shows that the spine and musculoskeletal system were normal, 
that the history of back trouble had been self-diagnosed, and 
that treatment was not required.  This weighs heavily against 
the claim.  The weight of the service medical records, 
including the February 1971 separation examination, is 
greater than any subsequent treatment records based on a 
history as provided by the veteran.

Although the veteran has asserted that he has residuals of a 
low back injury in service, there is no indication of 
treatment for a back disorder following service until his 
report of symptoms in 1993 or the VA outpatient treatment 
records dated in July 1999, at best more than 22 years 
following separation from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

There is only the veteran's claim that he currently has a low 
back disorder that is the result of his period of active 
service.  There is no competent evidence of record that the 
veteran experienced any more than acute and transitory back 
symptoms during service, or that current lumbar spine 
degenerative disc disease is etiologically related to 
service.  As there is no competent medical evidence of a 
nexus between an in-service injury or disease and the low 
back disorder, service connection may not be awarded.  See 
Hickson, 12 Vet. App. at 253; Pond, 12 Vet. App. at 346.

The evidence also does not show that the veteran was 
diagnosed with arthritis of the low back within one year 
following his separation from service, as such, service 
connection on a presumptive basis is not warranted.  See 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Given the absence of competent evidence in support of the 
veteran's claim, for the Board to conclude that the veteran 
has a low back disorder that was incurred as a result of his 
period of active service would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102 
(2007); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board has considered the veteran's statements in support 
of his claim that he has a low back disorder as a result of 
service.  While he is certainly competent to describe the 
extent of his current symptomatology, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.




ORDER

Service connection for a low back disorder is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


